Title: To George Washington from George Clinton, 7 September 1791
From: Clinton, George
To: Washington, George



Sir
Greenwich [N.Y.] 7th September 1791

I do myself the Honor to transmit to your Excellency Copies of certain Dispatches, which I this Day received from Lieutenant Colonel Woolsey, commanding Officer of the Militia of Clinton County in the Northern Part of this State; with an Extract of his Letter to me in which they were inclosed. The repeated Insults which our Citizens have experienced from the British; both before, and since my last Communications to your Excellency on this Subject have been extreamly mortifying, and I have reason to conclude have in a very considerable Degree obstructed the Growth of the Settlements in that Quarter. Until the Receit of the inclosed Information I was induced to ascribe this Conduct to the unauthorized Insolence of Inferior Officers at their advanced Posts and flattered myself that it would soon have ceased; But the recent Proceeding of Colonel Tomlinson as stated in Mr Moore’s Letter appears to be too formal and unequivocal to admit of a Doubt that the present meditated Incroachment is sanctioned by the Orders of the British Government.
On this Occasion I presume I should stand justified in issuing Orders to the Militia to repel the Invasion; but as this might be attended with Consequences which would probably terminate in an Interruption of the Peace of the Union; I have thought it most adviseable to submit the Matter to your Excellency’s Consideration previous to my giving any Directions on the Subject.
Permit me Sir to observe that this State has already abundant Reason to complain of the Conduct of the British Government for the Retention of different Military Posts within it’s acknowledged Limits contrary to the Articles of Peace; and should they now be permitted to establish new Ones it will not fail to encrease the already prevailing disatisfaction. I have the Honor to be with the highest Respect Your Excellency’s Most Obedient Servant

Geo: Clinton

